Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 16 June 2021 containing remarks and amendments to the claims.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-7, 10-12, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shamsudin (US 2008/0116115) as evidenced by Prim (US 2013/0333417) in view of Van Amelsvoort (WO 2009/059641), Carney (US 2,026,019), Pham Duc (US 2015/0025292), and Sughrue (WO 99/05081).
Regarding claims 1, 6-7 and 11-12, and 18
Examiner notes that the stabilizer column of Shamsudin is a type of distillation column.  This is evidenced by Prim, which teaches that stabilizer columns are a specific type of distillation column to separate hydrocarbon streams [0031].  In this regard, Examiner additionally notes that Applicant’s instant specification notes that the distillation column can include any type of conventional separation equipment including adsorbers, absorbers, strippers, packed columns, trays, baffles, reboilers, reflux, etc [0060].
Shamsudin does not explicitly disclose (1) the crude oil is off-spec crude oil having a first RVP that does not meet a pipeline specification (2) the sharp cut point products as claimed.
Regarding (1), Shamsudin teaches that the configuration is advantageous for contact of crude that is “not desirable due to pre-treatment requirements, high liquid viscosities, or low temperatures”.  Further, Van Amelsvoort teaches that the stabilization of Shamsudin would inherently result in an improved reid vapor pressure, so that the off spec crude could meet the appropriate RVP so it may be transported in a pipeline.  Van Amelsvoort teaches a similar process for stabilizing crude oil with natural gas streams.  Van Amelsvoort teaches that stabilization processes are designed to remove volatile components, and reduce the reid vapour pressure to specification levels, in order for the crude to be able to be safely handled, stored, or transported (page 1, lines 1-29).  Therefore, in view of Van Amelsvoort teaching, it would have been obvious to the person having ordinary skill in the art that the Shamsudin process would also result in the same improvement of RVP so that the crude may be transported via pipeline.
Therefore, it would have been obvious to the person having ordinary skill in the art that a feed that does not meet viscosity or temperature pipeline specification would be suitable, in view of the Shamsudin teachings.  Examiner considers this type of feed with high liquid viscosities or low temperatures to read on the claimed “off-spec crude oil that does not meet a pipeline specification”.
Regarding (2), Carney teaches adjusting fractionation columns in order to obtain pure propane/ sharp cut points (page 1, column 1, lines 1-55 and column 2, lines 1-30).  Similarly, Pham Duc teaches modifying separation steps in order to obtain the sharpest cut between C3- and C4+ products [0024].
Further, Sughrue teaches that it is well known in the fractionation art to adjust temperature, pressure, flow rates, types of trays, number of plates or stages, reflux ratios, and reboiler ratios in order to optimize distillation columns (page 8, lines 6-24).  
Examiner notes that the Sughrue optimization steps are the same steps identified in Applicant’s instant specification to obtain the claimed C4 and C3 product amounts [0056]. 
Therefore, it would have been obvious to the person having ordinary skill in the art to have optimized the separation in Shamsudin using the Sughrue optimization steps (which are the same as identified in Applicant’s instant specification), in order to obtain the desired high purity propane as indicated in Carney and/or Pham Duc.   It is not seen where Applicant has distinguished the process steps in this regard.
Regarding claim 10, Shamsudin teaches that NGLS include propanes and butanes [0031], [0005].  
Therefore, it would be an obvious variation to use butane just alone, since Shamsudin teaches that butane is a main component of the NGL.  In this regard, Examiner additionally notes that one may use pure butane if it is more accessible.
Regarding claim 22, Examiner notes that in view of Van Amelsvoort teaching of stabilizing crude so that it may be transported via pipeline based of RVP specification (page 1, lines 1-29), it would have been obvious to the person having ordinary skill in the art to have implemented well known process control equipment to optimize the temperature of the distillation column, in order to obtain the desired RVP so that the crude oil may be transported in pipeline.  
Claims 2-4, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamsudin (US 2008/0116115) as evidenced by Prim (US 2013/0333417) in view of Van Amelsvoort (WO 2009/059641), Carney (US 2,026,019), Pham Duc (US 2015/0025292), and Sughrue (WO 99/05081), as applied to claims 1 and 18 above, and further in view of Gary (US 2,296,992).
Regarding claims 2-4, 19, and 21, Shamsudin teaches the limitations of claims 1 and 18, as discussed above.
Shamsudin does not explicitly disclose separating the blend at the oil production site, combining and separating upstream of a pipeline, or sending the crude oil product to a pipeline.
However, Gary teaches a similar process for stabilization of a mixture of crude and natural gas (page 1, column 1, line 1-column 2, line 11).  Gary teaches stabilization is done in the oil field in the 
Therefore, it would have been obvious to the person having ordinary skill in the art to have performed the Shamsudin process at the oil production site and upstream of a pipeline for transportation, as disclosed by Gary, for the benefit of avoiding losses of light evaporable gases, and preparing crude for transportation.
Claims 5, 8, 13-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamsudin (US 2008/0116115) as evidenced by Prim (US 2013/0333417) in view of Van Amelsvoort (WO 2009/059641), Carney (US 2,026,019), Pham Duc (US 2015/0025292), and Sughrue (WO 99/05081) as applied to claims 1 and 18 above and further in view of Higginbotham (US 2015/0184932).
Regarding claims 5 and 20, Shamsudin does not explicitly disclose blending outside and upstream of a separator.  
However, Examiner notes that order of performing process steps is prima facie obvious.
Further, Higginbotham teaches blending NGL with crude prior to further treatment in order to meet specifications [0134-0136].
Therefore, it would have been obvious to the person having ordinary skill in the art to have blended the streams prior to treatment, for the benefit of meeting specifications. 
Regarding claims 8 and 13, Shamsudin does not explicitly disclose the RVP of the feedstocks, or controlling the RVP of the product stream. 
However, Higginbotham teaches a similar process for combining NGL and crude oil to meet pipeline specifications.  Higginbotham teaches that crude oil has RVP of 8-14 psi, which overlaps with the claimed range [0107].  Higginbotham further teaches controlling the RVP of an oil by addition of other hydrocarbon streams [0106].  Higginbotham teaches the RVP can be controlled to be less than 
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Higginbotham RVP control, in order to meet pipeline specifications.
Regarding claim 14, Shamsudin does not explicitly disclose blending outside and upstream of a separator.  
However, Examiner notes that order of performing process steps is prima facie obvious.
Further, Higginbotham teaches blending NGL with crude prior to further treatment in order to meet specifications [0134-0136].
Therefore, it would have been obvious to the person having ordinary skill in the art to have blended the streams prior to treatment, for the benefit of meeting specifications. 
Regarding claim 15, Shamsudin teaches the blend is formed inside a separator; feeding the streams to the separator separately; recovering the overhead and bottom stream from the separator; and that the separator is a distillation column [0036-0037].  
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamsudin (US 2008/0116115) as evidenced by Prim (US 2013/0333417) in view of Van Amelsvoort (WO 2009/059641), Carney (US 2,026,019), Pham Duc (US 2015/0025292), and Sughrue (WO 99/05081) in view of Higginbotham (US 2015/0184932) as applied to claim 13 above, and further in view of Gary (US 2,296,992).
Regarding claims 16-17, the previous combination teaches the limitations of claim 13, as discussed above.
Shamsudin teaches that NGLS include propanes and butanes [0031], [0005].  
Therefore, it would be an obvious variation to use butane just alone, since Shamsudin teaches that butane is a main component of the NGL.  In this regard, Examiner additionally notes that one may use pure butane if it is more accessible.
Shamsudin does not explicitly disclose separating the blend at the oil production site, combining and separating upstream of a pipeline, or sending the crude oil product to a pipeline.
However, Gary teaches a similar process for stabilization of a mixture of crude and natural gas (page 1, column 1, line 1-column 2, line 11).  Gary teaches stabilization is done in the oil field in the vicinity of the oil well in order to avoid losses of light evaporable gases, in order to prepare crude oil for transportation over long distances (which would necessarily be in a pipeline) (page 1, column 1, line 1- column 2, line 11).
Therefore, it would have been obvious to the person having ordinary skill in the art to have performed the Shamsudin process at the oil production site and upstream of a pipeline for transportation, as disclosed by Gary, for the benefit of avoiding losses of light evaporable gases, and preparing crude for transportation.
Response to Arguments
Applicant's arguments filed 29 April 2021 have been fully considered and are addressed by the updated rejections, as necessitated by amendments to the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0267129 – teaches crude oil stabilization to recover stabilized crude oil
US 2012/0096895 – teaches a process for recovering NGLs from hydrocarbon streams
US 2,673,829 – teaches stabilization of crude with natural gas
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MICHELLE STEIN/Primary Examiner, Art Unit 1771